Citation Nr: 1440659	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-42 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella of left knee with degenerative joint disease (DJD) by x-ray, residual pain and some limitation of flexion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella of right knee, status post meniscus tear, status post-surgical repair, with degenerative joint disease (DJD) of right knee by x-ray, with residual pain and some limitation of flexion, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The issues of entitlement to an increased rating for chondromalacia patella of left and right knees with DJD, and entitlement to a compensable rating for right knee postoperative scar, were previously denied by the Board in February 2013.  The Veteran appealed the issues of entitlement to an increased rating for chondromalacia patella with DJD of the bilateral knees to the United States Court of Appeals for Veterans Claims (Court), and in April 2014, the Court issued a memorandum decision, vacating the Board's decision and remanding both claims.  Therefore, only the issues of entitlement to an increased rating for chondromalacia patella of bilateral knees with DJD are presently before the Board.

The record further reflects that the Veteran filed VA Form 9 in October 2013 in response to the issuance of an October 2013 statement of the case on the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder.  This issue has not been certified to the Board.  While the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue (see 38 C.F.R. § 19.35 (2013)), the record does not clearly reflect that all development deemed necessary by the RO on this issue has been completed by the RO.  Thus, no action on the part of the Board is warranted at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Court Memorandum Decision observed that VA medical records associated with the Veteran's claims file included an October 2008 treatment report at which time he reported that both knees "give away some time and he falls."  Additionally, a November 2008 physical therapy treatment record indicated that the Veteran's left knee continued to buckle, causing him to stumble and fall, and that, in conjunction with his physical therapy treatment, he was issued a metal adjustable cane.  Also, the Veteran's primary care provider noted in a January 2009 medical examination report that the Veteran complained that his left knee cap was "slipping."  The Court noted that the Board found that the Veteran's "subjective complaints of instability" were not persuasive so as to warrant a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  The Court found that the Board failed to address why medical evidence of record related to the Veteran's knee stability and treatment, including issuance of a cane did not warrant a higher rating or separate rating for instability thereby rendering the Board's decision inadequate.  The Court maintained that while the Board concluded that the overall record weighed against finding subluxation or instability an October 2008 VA medical record reflected that both of the Veteran's knees would give way causing him to fall, and a November 2008 physical therapy record evidenced that he was issued a cane following his report of repeated "stumbles and falls" and buckling of his left knee.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability is evaluated as slight, moderate, or severe.  In light of the foregoing, the Board finds that another VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records for the Veteran's left and right knees from the Fayetteville, North Carolina, VA Medical Center dated since April 2009.  All attempts to obtain these records should be documented in the file.

2.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his bilateral knee disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

In light of an October 2008 VA medical record that reflected the Veteran's complaint that both of his knees would give way causing him to fall, a November 2008 physical therapy record that evidenced that the Veteran was issued a cane following his report of repeated "stumbles and falls" and buckling of his left knee, the Veteran's primary care provider notation in a January 2009 medical examination report that the Veteran complained that his left knee cap was "slipping," and any findings from the current examination, the examiner should determine whether the Veteran has recurrent subluxation or lateral instability of the knees that is slight, moderate, or severe.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion lost.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  Then, the AMC/RO should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



